
	
		I
		111th CONGRESS
		1st Session
		H. R. 1603
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Mr. Wilson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require institutions receiving large amounts of
		  assistance under TARP to restrict compensation increases for officers,
		  directors, and employees to the Federal civil service pay
		  increase.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Wage Accountability Act.
		2.Salary increase
			 limitationsSection 111 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221) is amended by
			 adding at the end the following new subsection:
			
				(e)Salary increase
				limitations
					(1)In
				generalThe Secretary shall
				require that any financial institution that receives assistance under this
				title after the date of the enactment of this subsection shall not increase
				compensation amounts for any officer, director, or employee for a fiscal year
				by a percentage greater than the Federal civil service pay increase for such
				fiscal year.
					(2)LimitationThe
				provisions of this subsection shall only apply to financial institutions that
				have received total assistance under this title of more than
				$10,000,000,000.
					(3)Federal civil
				service pay increase definedFor the purposes of this subsection
				and with respect to a fiscal year, the term Federal civil service pay
				increase means the percentage by which the rates of basic pay for each
				statutory pay system are increased under section 5303 of title 5, United States
				Code, for such fiscal year.
					.
		
